MARY'S OPINION HEADING                                           








                NO. 12-06-00041-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
KEN CARMICHAEL LAWSON,   §          APPEAL FROM THE
7TH
APPELLANT
 
V.        §          JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE  §          SMITH COUNTY, TEXAS
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            This appeal is being dismissed for failure to comply with
the Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 44.3.  Appellant was sentenced on November 11,
2005.  Thereafter, Appellant filed a
motion for new trial and, on February 7, 2006, filed a notice of appeal that
failed to contain the trial court’s certification as required by Texas Rule of
Appellate Procedure 25.2(d).  The appeal
must be dismissed if a certification that shows the defendant has the right of
appeal has not been made part of the appellate record.  Tex.
R. App. P. 25.2(d).
            On April 19, 2006, Appellant was notified pursuant to
Texas Rule of Appellate Procedure 37.2 that the notice of appeal was defective
for failure to comply with Rule 25.2(d). 
Appellant was further notified that unless, on or before April 14, 2006,
the clerk’s record was amended to show the jurisdiction of this Court, the
appeal would be referred to the Court for dismissal.
            The deadline specified in the notice to Appellant has
passed, and Appellant has failed to comply with this Court’s notice.  Accordingly, the appeal is dismissed.
Opinion
delivered April 28, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 




(DO
NOT PUBLISH)